Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 10, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159351 & (43)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159351
                                                                    COA: 347265
                                                                    Oakland CC: 2018-268144-FC
  DARELL RAMON BROWN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration and to stay is
  GRANTED. The application for leave to appeal the March 7, 2019 order of the Court of
  Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration as on leave
  granted and DIRECT that court to decide this case on an expedited basis. Trial court
  proceedings are stayed pending the completion of this appeal. On motion of a party or on
  its own motion, the Court of Appeals may modify, set aside, or place conditions on the
  stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate
  grounds appear.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 10, 2019
          t0409
                                                                               Clerk